By the Court
The evidence is admissible.
The defendant then offered tbe deposition of Titus ITosmer, Esq. who was deceased, given upon a petition to tbe general assembly, between tbe same parties, and relative to tbe same point now in dispute — which was objected against, on tbe ground tbat it was taken before this action was commenced, and on) a petition in chancery.
By the Court. Tbe deposition was admitted; and upon tbe evidence tbe aforesaid state of facts Avas proved. And verdict and judgment was for tbe defendant, upon the ground, tbat although tbe statute says, tbat a deed, when recorded at length, tbe record shall bear tbe same date as tbe entry made upon it when it was received for record; yet where a grantee will himself, by orders or otherways, prevent tbe deed’s being recorded at length, tbe relation between tbe entry and tbe recording at length, is destroyed, as to all persons defrauded thereby, and the record bears date at tbe time when tbe deed is recorded at length.